ON THE MOTION TO DISMISS
McGREGOR, J.
The basis of this motion to dismiss the appeal is the failure of the defendant and appellant to file the transcript within the time prescribed by law. The return day fixed by the court was October 8, 1929, whereas the transcript was filed on October 12, 1929, or one day more than three calendar days after the return day. The law in such cases is so well settled that it is unnecessary to discuss it. One of the latest decisions on the point is Hotard v. Consolidated Companies, Inc., 14 La. App. 670, 130 So. 662.
" The transcript, not having been lodged and filed in this court within three days after the return day, but on the fourth day, came too late and the appeal should, therefore, be dismissed.
For the reasons assigned the appeal herein is ordered dismissed at the cost of the appellant.